                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05253-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7354144
       vs.                                 Location Code: M13

  MICHAEL C. MOORE,                        ORDER

              Defendant.

      Based upon the United States’ motion to accept the defendant’s payment of

a $65 fine and $30 processing fee for violation 7354144 (for a total of $95), and for

good cause shown, IT IS ORDERED that the $95 fine ($65 fine and $30

processing fee) paid by the defendant is accepted as a full adjudication of violation

7354144. IT IS FURTHER ORDERED that the initial appearance scheduled for

February 6, 2020, is VACATED.

      DATED this 31st day of January, 2020.
